


EXHIBIT 10(e)(20)


Annual Performance Incentive Plan for 2012 (“2012 APIP”)




Under the 2012 APIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if
performance objectives established by the Compensation Committee of the Board of
Directors (the “Committee”) are met.


The Committee approved incentive opportunities for 2012, expressed as a
percentage of base salary for each participating officer. The Committee also
established overall threshold, target and maximum measures of performance for
the 2012 APIP. The performance measures and weightings are adjusted Earnings per
Share (weighted at 40%), Operating Cash Flow (weighted at 40%) and Revenue
Growth (adjusted to exclude the impact of changes in the translation of foreign
currencies into U.S. dollars) (weighted at 20%).


Individual awards will be subject to the review and approval of the Committee
following the completion of the 2012 fiscal year, with payment to be made within
the first four months of 2013.






